Judge Vaughn
dissenting:
Although I think there is considerable merit in the logic of my colleagues, I must, with some misgiving, dissent. Defendant was arraigned and tried on a bill of indictment charging him with a violation of G.S. 14-71. He was convicted of violating a separate statute, G.S. 14-71.1. He stands, consequently, convicted of a statutory crime with which he was not charged. Every defendant is entitled to be informed of the accusation against him and be tried accordingly. Certainly he should be advised of the statute he is alleged to have violated. We are not faced with common law crimes, but with two separate criminal statutes proscribing different conduct. The punishment prescribed for violating the statutes is identical. Neither crime is a crime of a lower degree than the other. They are not the same offenses in law as well as fact. Receiving stolen goods and possessing them are component transactions in violation of distinct statutory provisions making them crimes. It seems that if the General Assembly had intended the result reached by the majority when, in 1977, it enacted G.S. 14-71.1, it would have simply amended G.S. 14-71 by striking the words “receive” and “received” and inserting in lieu thereof the words “possess” and “possessor.” It did not do this and has not seen fit to repeal G.S. 14-71 since G.S. 14-71 was enacted. It also seems to me that the reasoning of the majority would permit a conviction under G.S. 14-71.1, the “possession” statute, on an indictment charging only larceny on the premise that all the elements of “possession” are present in the indictment for larceny because *391clearly one cannot steal another’s property and carry it away without possessing it with knowledge that it had been stolen.
For the reasons stated, I would arrest judgment.